      Case 3:20-cv-05637-MCR-EMT Document 7 Filed 11/19/20 Page 1 of 2



                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

BRANDON RAY SMILEY BERRY,
    Plaintiff,

vs.                                             Case No.: 3:20cv5637/MCR/EMT

ESCAMBIA COUNTY SHERIFF, et al.,
    Defendants.
                                          /

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on October

19, 2020 (ECF No. 6). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections were filed. On de novo

review, the Court has determined that the chief magistrate judge’s findings and

recommendations are supported by the record and by proper analysis. Therefore,

the Court finds that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 6)

is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
      Case 3:20-cv-05637-MCR-EMT Document 7 Filed 11/19/20 Page 2 of 2



                                                                    Page 2 of 2


       3.     The clerk is directed to close this file.

       DONE AND ORDERED this 19th day of November, 2020.



                                   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5637/MCR/EMT
